Case 3:18-cv-01059-NJR Document 130 Filed 03/30/20 Page 1 of 2 Page ID #589
  Case: 18-3735    Document: 00713589502      Filed: 03/27/2020 Pages: 2



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                   Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                         Phone: (312) 435-5850
             Chicago, Illinois 60604                                               www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 March 27, 2020


To:            Margaret M. Robertie
               UNITED STATES DISTRICT COURT
               Southern District of Illinois
               East St. Louis , IL 62201-0000



                                         MARION HEALTHCARE, LLC., et al.,
                                         Plaintiffs - Appellants

 No. 18-3735                             v.

                                         BECTON DICKINSON & COMPANY, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 3:18-cv-01059-NJR-RJD
 Southern District of Illinois
 District Judge Nancy J. Rosenstengel
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  RECORD ON APPEAL STATUS:                                   No record to be returned




NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
Case 3:18-cv-01059-NJR Document 130 Filed 03/30/20 Page 2 of 2 Page ID #590
  Case: 18-3735    Document: 00713589502      Filed: 03/27/2020 Pages: 2



to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                                Received by:


 _________________________                            ____________________________________




 form name: c7_Mandate(form ID: 135)
